Citation Nr: 1021661	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-37 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 40 percent disabling.

2.  Entitlement to an initial rating higher than 30 percent 
for diabetic renal involvement.

3.  Entitlement to initial ratings higher than 10 percent for 
paralysis of the median nerves.

4.  Entitlement to a compensable rating for thrombosis of the 
brain, for the period since January 1, 2007.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by: Tennessee Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2007, August 2008, and September 2009 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that respectively granted service connection for 
diabetic renal involvement, paralysis of the median nerve, 
and thrombosis of the brain, and assigned respective 
disability ratings of 30, 10, and 100 percent, for the period 
from June 10, 2006, to December 31, 2006, and 0 percent since 
January 1, 2007, increased the disability rating for diabetes 
mellitus from 20 to 40 percent, effective January 21, 2005, 
and denied entitlement to a TDIU rating.

In March 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO granted 
service connection and awarded a 30 percent disability rating 
for diabetic renal involvement, effective November 28, 2006, 
granted service connection and awarded 10 percent ratings for 
paralysis of the median nerves, effective November 28, 2006, 
and granted service connection and awarded a 100 percent 
disability rating for thrombosis of the brain, effective from 
June 10, 2006, to December 31, 2006, and assigned a 0 percent 
disability rating for thrombosis of the brain, effective 
January 1, 2007.

2.  In an August 2008 rating decision, the RO implemented a 
July 2008 Board decision increasing the disability rating for 
the Veteran's service-connected diabetes mellitus from 20 to 
40 percent disabling, and assigned an effective date of 
January 21, 2005, for the effective date of the increase.

3.  The Veteran has not filed a notice of disagreement or 
substantive appeal with respect to the disability ratings 
assigned for his diabetes mellitus, diabetic renal 
involvement, paralysis of the median nerves, or thrombosis of 
the brain.


CONCLUSION OF LAW

There is no justiciable case or controversy currently before 
the Board with respect to the issues of entitlement to 
increased ratings for diabetes mellitus, diabetic renal 
involvement, paralysis of the median nerves, or thrombosis of 
the brain.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 
38 C.F.R. §20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The issues of entitlement to increased disability ratings for 
diabetes mellitus, diabetic renal involvement, paralysis of 
the median nerves, and thrombosis of the brain were certified 
to the Board in September 2009.  

Because these issues were certified to the Board, the Board 
has jurisdiction over the issues.  See Gonzales-Morales v. 
Principi, 16 Vet. App. 556 (2003); Percy v. Shinseki, 23 Vet. 
App. 37 (2009).

However, the Veteran did not file a notice of disagreement or 
substantive appeal with respect to these issues.  
Accordingly, there is no justiciable case or controversy 
regarding the issues currently before the Board.  There are 
no remaining allegations of error of fact or law with respect 
to these claims.  See 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. § 20.101 (2009).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.  Because 
no specific error of fact or law with respect to these claims 
remains, the Board is without jurisdiction to review the 
appeals with respect to the issues of entitlement to 
increased ratings for diabetes mellitus, diabetic renal 
involvement, paralysis of the median nerve, and thrombosis of 
the brain, and the issues are therefore dismissed without 
prejudice.  


ORDER

The issues of entitlement to increased ratings for diabetes 
mellitus, diabetic renal involvement, paralysis of the median 
nerves, and thrombosis of the brain, are dismissed.


REMAND

In a September 2009 statement, the Veteran disagreed with the 
RO's September 2009 denial of his claim of entitlement to a 
TDIU rating.  The Veteran has not been issued a statement of 
the case on this issue.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of an 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Furnish to the Veteran a statement of the 
case on his claim of entitlement to a 
TDIU rating, along with a VA Form 9, and 
afford him the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on the issue.  

The Veteran is hereby reminded that to 
obtain appellate review of this issue, a 
timely appeal must be perfected.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


